                                                                                              200 Park Avenue
                                                                                                    Suite 1700
                                                                                            New York, NY 10017
                                                                                                   nelson.legal

                                                                                               Michael R. Nelson
                                                                               C: 212 233 5083 • O: 212 457 1668
                                                                                            nelson@nelson.legal




March 9, 2021

VIA ELECTRONIC MAIL

Thomas Branigan, Esq.
Bowman and Brooke LLP
41000 Woodward Ave., Suite 200E
Bloomfield Hills, MI 48304
Thomas.Branigan@bowmanandbrooke.com

Re:    Jing Wang, et al. v. Tesla, Inc.; Meet and Confer Related to Tesla’s Various Discovery
       Deficiencies

Dear Tom:

        I write to initiate a meet and confer process regarding several outstanding discovery issues.
In an effort to make our meet and confer as productive as possible, we have laid out Plaintiffs’
position on each of the issues below. Especially given the amount of time that these issues have
been pending, we propose a telephone or video call on March 12 or 15, which should give you
plenty of time to review our position and discuss any issues with your client. Please confirm a
time on one of those days when you, Mr. Fazio, and/or Mr. Berard can be available to move the
meet and confer discussions forward.

        First, we need to meet and confer regarding the deficiencies in Tesla’s Responses to
Plaintiffs’ First Set of Interrogatories and Request for Production of Documents, of which there
are many.

       Two general items can be addressed as a preliminary matter:

       1.       Tesla continues to rely throughout its responses on objections based on
                proportionality and its now well-worn refrain that Plaintiffs’ discovery seeks
                information that “is not important to resolution of the case.” We have explained on
                multiple occasions why Tesla is undervaluing this case, and why its proportionality
                objection is misplaced. To be absolutely clear, this is not a “nominal damages”
                case or a case about a “minor accident.” At a minimum, even assuming the Court
                does not allow the amendment to assert class-wide damages (we believe it will),
                Plaintiffs’ damages include the purchase price of the vehicle that was not as
                warranted and represented (~$135k), statutory damages, punitive damages, fees,
                and costs.




                               New York, NY • Washington, DC • Cleveland, OH
                                                                                       Thomas Branigan
                                                                                         March 9, 2021
                                                                                              Page | 2

               Tesla tries to minimize the amount of Plaintiffs’ damages by pointing to the
               settlement payment they received from Progressive, but that argument is an
               absolute red herring. Plaintiffs are entitled to seek the full amount of their damages
               irrespective of any amount they received in settlement of their insurance claim,
               which at most would operate as a post-verdict set off against their compensatory
               damages. See, e.g., Hopper v. McCollum, 885 N.Y.S. 2d 304, 304 (2009) (Plaintiffs
               are not precluded from maintaining an action against a defendant simply because
               they received payment from their insurance carrier.); Fisher v. Qualico Contr.
               Corp., 98 N.Y.2d 534, 540 (2002) (“[T]his conclusion does not create a windfall
               for negligent defendants by allowing them to escape liability where a [plaintiff] has
               insured against the loss of [ ] property.”); see also Spectra Audio Research, Inc. v.
               Chon, 880 N.Y.S. 2d 612 (2009) (damages are not limited to subrogation amount).
               Here, though, even that setoff would not apply because Plaintiffs have received a
               full assignment of Progressive’s subrogation interest. Thus, there is no question
               that Plaintiffs can and do seek recovery of damages well in excess of $100,000
               here—an amount that is hardly nominal or minor.

       2.      Tesla served its responses to Plaintiffs’ written discovery requests on January 22,
               2021, and committed to producing certain documents with those responses. More
               than a month later, we have not received a single document or any explanation for
               the delay. Please produce within the week all documents in response to the
               following Requests for Production:

                   •   No. 6 (lawsuit complaints alleging a defect in the autopilot driver assistance
                       feature on a 2016 Model X caused a collision resulting in property damage
                       and/ or personal injury);
                   •   No. 9 (copy of the 2016 Model X owner’s manual and representative images
                       of the pop-ups displayed to the driver relating to Autopilot use);
                   •   No. 12 (a copy of the image related to the subject incident that was captured
                       by the Autopilot forward-facing camera on the subject vehicle, as discussed
                       during the deposition of Mr. Javed; and all photographs taken by Carr
                       Engineering at the joint inspection of the Vehicle).

               Please also produce the following documents within the week, as we have requested
               them now on multiple occasions going back to December 18, 2020:

                   •   The excel spreadsheet identified during Mr. Javed’s deposition and marked
                       as an exhibit at your request. See Javed Depo. p.188 (Mr. Branigan: “Do
                       you want to make [the excel spreadsheet] an exhibit to the depo, Mike? We
                       can do that if you want.”).
                   •   The photograph that Mr. Javed accessed during his deposition and showed
                       on the record.

        In addition, we need to address the following specific deficiencies in Tesla’s responses and
objections to Plaintiffs’ written discovery:
                                                                             Thomas Branigan
                                                                               March 9, 2021
                                                                                    Page | 3

1.   Plaintiffs’ Interrogatory No. 3 requested that Tesla “Identify all individuals
     involved in constructing any final model inputs and evaluating any final model
     outputs from the Vehicle specifically or from Tesla’s fleet generally.” In response,
     Tesla simply directed Plaintiffs’ to the “December 18, 2020 Deposition of Azam
     Javed for information responsive to this Interrogatory” and then stated a litany of
     boilerplate objections including its misplaced proportionality objections.

     Tesla cannot avoid responding to this or any of Plaintiffs’ other Interrogatories by
     simply referencing deposition testimony. Such reference is legally improper and
     does not satisfy Tesla’s obligation to provide a meaningful response. See In re
     Savitt/Adler Litig., 176 F.R.D. 44, 49 (N.D.N.Y. 1997), citing Mahoney v.
     Kempton, 142 F.R.D. 32, 33 (D. Mass. 1992) (“totally improper” for party to
     designate prior testimony in response to interrogatories); Smith v. Logansport
     Comm. Sch. Corp., 139 F.R.D. 637, 650 (N.D. Ind. 1991) (reference to depositions
     in response to interrogatories was “evasive and clearly insufficient”). Indeed, Tesla
     does not even identify the specific testimony on which it purports to rely, instead
     leaving Plaintiffs to discern which of Mr. Javed’s statements Tesla seeks to adopt
     in response to this Interrogatory. But the burden of responding is on Tesla, not
     Plaintiffs.

     Tesla’s objections are also misplaced. Interrogatory No. 3 seeks information
     directly related to Plaintiffs’ vehicle, and is aimed at identifying the individual(s)
     who were responsible for analyzing data from the vehicle as well as Tesla’s fleet
     generally, in large part because Mr. Javed was not adequately prepared to testify on
     these points (another reason Tesla cannot rely on his testimony in responding).
     Plaintiffs are entitled to discover this information in connection with their claims
     that the vehicle failed and specifically to understand why the vehicle’s camera
     recognized the merging Audi but did not signal the vehicle to respond in any respect
     (a defect that appears endemic in this and similar Tesla models). To be clear, “final
     model inputs” means any data and parameter necessary for execution. Please
     promptly supplement Tesla’s response to Interrogatory No. 3.

2.   Plaintiffs’ Interrogatory No. 4 requests that Tesla “Describe with particularity how
     the Vehicle’s Automated Systems were designed and/or programmed to function
     and perform in connection with the Incident or under similar circumstances.” In
     response, Tesla again directs Plaintiffs to the testimony of Mr. Javed, which is both
     legally improper and insufficient in that Mr. Javed was woefully unprepared. Tesla
     also relies on its boilerplate objections, and further objects that the interrogatory
     seeks “a narrative explanation of a complex system and expert analysis of vehicle
     data, which is not appropriate for an Interrogatory.”

     As further discussed below, Plaintiffs have requested and again request that Tesla
     provide an adequately prepared corporate representative to testify regarding the
     design, programming, and functioning of what Plaintiffs agree is a complex system
     requiring expert analysis and explanation—which is exactly why Plaintiffs seek and
     are entitled to this discovery. But this alone does not excuse Tesla from responding
     to well-aimed written discovery regarding the design, programming and
                                                                                Thomas Branigan
                                                                                  March 9, 2021
                                                                                       Page | 4

     functioning of its technology with respect to the Incident, particularly given Mr.
     Javed’s testimony indicating either a significant design flaw or function failure in
     Plaintiffs’ vehicle. See Compagnie Francaise d’Assurance Pour le Com. Exterieur
     v. Phillips Petroleum Co., 105 F.R.D. 16, 43 (S.D.N.Y. 1984) (rejecting objection
     that evidentiary detail sought was more appropriately elicited at depositions, and
     noting that interrogatories may effect judicial economy, reveal information which
     may not be obtained from the corporate defendants, avoid delay, and narrow issues
     for trial.). Please promptly supplement Tesla’s response to Interrogatory No. 4.

3.   Plaintiffs’ Interrogatory No. 7 asks that Tesla “Describe with particularity how the
     Vehicle’s data sensors were designed and/or programmed to function and perform
     in connection with the Incident or under similar circumstances.” Tesla again directs
     Plaintiffs to the testimony of Mr. Javed; again, this is legally improper, and
     insufficient in any event based on the incomplete testimony given by Mr. Javed.
     Tesla also relies on its boilerplate objections, and claims that the phrase “designed
     and/or programmed to function and perform” is vague.

     Plaintiffs are hard pressed to understand Tesla’s vagueness objection, as the phrase
     Tesla identifies as vague is straightforward, and easily understood based on the
     plain English meaning of the words. To be clear, Plaintiffs seek to understand how
     the vehicle’s data sensors were designed and/or programmed to function (if at all)
     in response to the merging Audi in the case of the accident at issue here, or to similar
     objects under similar conditions. This information is directly relevant to Plaintiffs’
     claims that their vehicle did not function as designed or programmed and/or that
     Tesla did not provide sufficient warnings about and failed to accurately represent
     the true capabilities of the vehicle. It should go without saying that, in order to
     understand whether the vehicle malfunctioned as well as the adequacy and accuracy
     of Tesla’s statements about the vehicle’s capabilities, it is necessary to understand
     how the vehicle was intended to function in the first instance. Tesla also does not
     get to simply pick and choose what signals may be pertinent to understanding the
     accident at issue; rather, Plaintiff is entitled to discover all available data and assess
     the pertinence of that data with their experts. See Am. Fed’n of Musicians of the
     United States & Canada v. Sony Music Ent., Inc., No. 15CV05249GBDBCM, 2016
     WL 3031029, at *5 (S.D.N.Y. May 2, 2016) (ordering defendant to respond to
     plaintiff’s interrogatory, preventing defendant from unilaterally characterizing
     information sought). Please promptly supplement Tesla’s response to Interrogatory
     No. 4.

4.   Plaintiffs’ Interrogatory No. 9 requested Tesla “Identify each and all of the data
     points the Vehicle’s data sensors were designed and/or programmed to record
     during the Incident or under similar circumstances.” In response, Tesla merely
     directs Plaintiffs to its response to Interrogatory No. 7.

     For the reasons stated above as to why Tesla’s response to Interrogatory No. 7 is
     deficient, Tesla’s response to Interrogatory No. 9 is also deficient. Please promptly
     supplement Tesla’s response to Interrogatory No. 9.
                                                                             Thomas Branigan
                                                                               March 9, 2021
                                                                                    Page | 5

5.   Plaintiffs’ Interrogatory No. 10 asks Tesla to “Identify the format(s) in which the
     data identified in response to the preceding Interrogatory is captured or recorded
     (e.g., image, pixel, etc.), and the method by which it is transmitted to Tesla.” In
     response, Tesla again improperly directs Plaintiffs to Mr. Javed’s deposition
     testimony, and then states “beyond this, Tesla objects to this Interrogatory because
     it asks for information that is not proportional to the needs of the case and that is
     not important to resolution of the case.”

     As previously noted, Tesla’s own discovery responses acknowledge the highly
     complex nature of the vehicle technology at issue in this case, which will no doubt
     require expert analysis and opinion. In order to understand the vehicle function and
     alleged malfunction and the associated vehicle data, and so their experts can
     conduct a full analysis, Plaintiffs necessarily require from Tesla an explanation of
     the format in which vehicle data is captured and the method by which the data is
     transferred to Telsa (including, for example, whether the data is re-formatted or
     manipulated in any way in that collection and transfer, or when it is presented to
     consumers as suggested by Mr. Javed at his deposition. See, e.g., Javed Depo. at
     187 (“And then I rename the signal names as – at the top here and make some of
     these column over here nicer to look at with bolded letters and bolded words.”).
     Tesla’s categorical objection to responding to this Interrogatory is, accordingly,
     entirely misplaced. Please promptly supplement Tesla’s response to Interrogatory
     No. 10.

6.   Plaintiffs’ Interrogatory No. 11 requests that Tesla “State whether any of the data
     collected or recorded by the Vehicle’s data sensors at any time has been lost,
     deleted, overwritten, or otherwise compromised since the Incident and, if yes,
     explain the circumstances of and reason for such loss, deletion, overwriting, or
     compromise.” Tesla responded, again with improper reference to Mr. Javed’s
     testimony, and then with reference to the parties’ joint inspection of the vehicle and
     the harvesting of the SD card during that inspection, which “is expected” to contain
     the data collected by the vehicle’s sensors.

     Tesla does not answer Plaintiffs’ question. The fact that the SD card harvested
     during the inspection “is expected” to contain certain data does not provide any
     clarity about whether the full set of data collected from the vehicle was at any time
     lost, deleted, overwritten, or otherwise compromised and, if so, the reasons why.
     The mere fact that some data exists on the SD card does not mean that the SD card
     contains all data collected or recorded from the vehicle’s data sensors over time, or
     that the data has not been compromised in some fashion. Especially given Tesla’s
     acknowledgment that the vehicle’s data was “transmitted over-the-air to Tesla’s
     servers,” Tesla should have no problem confirming whether any of the data was
     lost, deleted, overwritten, or otherwise compromised. Tesla also committed to
     producing the data that was harvested from the SD card at the inspection of the
     vehicle. That inspection occurred approximately two months ago, yet Tesla has not
     produced the data it now directs Plaintiffs to consult—rendering Tesla’s response
     a nullity. Please promptly supplement Tesla’s response to Interrogatory No. 11.
                                                                               Thomas Branigan
                                                                                 March 9, 2021
                                                                                      Page | 6

7.   Plaintiffs’ Interrogatory No. 15 requests that Tesla “Identify the training or
     instructions provided to Tesla employees regarding how and what to communicate
     to potential and/or actual customers.” Tesla’s response references an as-yet-
     unproduced witness’s testimony related to its “sales process,” and then sets forth
     its standard boilerplate objections.

     As set forth above, the law does not allow Tesla to rely on prior deposition
     testimony in responding to written discovery requests, meaning that Tesla certainly
     cannot rely on testimony yet to come. Moreover, Tesla cannot rely on its talismanic
     recitation of boilerplate objections to avoid discovery that is directly aimed at
     Plaintiffs’ claims that Tesla employees made material misrepresentations to
     Plaintiffs about the vehicle and its capabilities, including Plaintiffs’ statutory claims
     for recovery related to Tesla’s deceptive practices. In connection with these claims,
     Plaintiffs are entitled to discovery regarding the training and instruction Tesla
     provides its employees in communication with Tesla customers particularly as
     those communications relate to the functionality of the vehicle. Please promptly
     supplement Tesla’s response to Interrogatory No. 15.

8.   Plaintiffs’ Interrogatory No. 17 asks Tesla to “Identify all human factors studies
     that Tesla has conducted or that have been conducted on Tesla’s behalf, specifically
     as related to how a human driver and a Tesla automobile interact while the human
     driver is operating a Tesla, in part or in whole.” Tesla’s response is simply a
     laundry list of boilerplate objections.

     We have discussed Plaintiffs’ discovery of human factors studies previously, and
     the distinct relevance thereof. Plaintiffs expressly allege in their complaint that
     Tesla’s warnings and instructions to drivers are inadequate and fail, including
     because at times it is simply not possible for a human driver to safely respond to a
     situation. Plaintiffs further allege that Tesla is aware of this. See First Amended
     Compl. ¶ 50. Thus, Tesla’s knowledge of and/or participation in human factors
     studies related to the interaction between machine and user is highly relevant to
     Plaintiffs’ claims. Without limiting this request in any way, but so that Tesla can
     pinpoint its search as necessary, such studies might concern (a) how such
     interaction is affected by the human-machine interface dynamic; (b) how effective
     a Tesla is at prompting a human to be aware of a warning coming from a Tesla; (c)
     how well a human and a Tesla interact during a take-over request; (d) how effective
     a Tesla is at evaluating human engagement while driving in Autopilot, Traffic
     Aware Cruise Control, or Lane Keeping Assist; (e) pedal confusion situations; (f)
     “cut-in” and “cut-out” scenarios; and/or (g) scenarios where the human driver
     perceives the driving environment differently than the Tesla. This Interrogatory
     does not seek identification of expert witnesses or expert opinion. Please promptly
     supplement Tesla’s response to Interrogatory No. 17.

9.   Plaintiffs’ Request for Production No. 15 seeks “All radar object lists related to the
     Vehicle.” Tesla responds as follows: “Tesla objects to this Request as vague and
     ambiguous with respect to the undefined phrase “radar object lists,” unintelligible,
     and asks for information that is not proportional to the needs of the case and that is
                                                                               Thomas Branigan
                                                                                 March 9, 2021
                                                                                      Page | 7

      not important to resolution of the case. Tesla refers Plaintiffs to the data it has
      already produced and the data recovered during the January 19, 2021 joint
      inspection. Beyond that, Plaintiffs will need to specify the materials they are
      seeking. All detection data coming directly out of the Vehicle’s neural network/s.
      Any such data should be provided in raw/unprocessed form or in the form at the
      earliest possible step/stage at which it was saved by Tesla, with format
      specifications to interpret the data.”

      Plaintiffs are confused by Tesla’s response, as is appears incomplete. With respect
      to Tesla’s vagueness objection, however, Plaintiffs clarify that “radar object lists”
      refers to a list of objects detected by the vehicle’s radar. Tesla’s corporate designee
      testified that objects sensed by the Tesla’s cameras are recognized as objects and
      the objects are grouped into categories. See Javed Depo. at 92 (“So sensing of the
      Audi is done by both the camera and the radar, not just the radar alone. The camera
      identifies vehicles, lanes, and trucks, classifies them as these different categories of
      objects, and then the radar tries to find these objects in the vehicle’s path.”)
      Plaintiffs also refer Tesla to the discussion above as to why Tesla’s attempt to rely
      on the prior data collection and the joint inspection is not an adequate response to
      this discovery, and further note that it is completely disingenuous for Tesla to direct
      Plaintiff to data that Tesla knows is not readable outside of Tesla. Please promptly
      amend or supplement Tesla’s response to Request No. 15 and produce all
      responsive information.

10.   Plaintiffs’ Request for Production No. 16 requests “All detection data coming
      directly out of the Vehicle’s neural networks.” Tesla responds as follows: “Tesla
      objects to this Request as vague and ambiguous with respect to the undefined
      phrases “detection data,” “coming directly out of” and “Vehicle’s neural networks,”
      unintelligible, and asks for information that is not proportional to the needs of the
      case and that is not important to resolution of the case. Tesla refers Plaintiffs to the
      data it has already produced and the data recovered during the January 19, 2021
      joint inspection. Beyond that, Plaintiffs will need to specify the materials they are
      seeking.”

      Plaintiffs again refer Tesla to the discussion above as to why Tesla’s attempt to rely
      on the prior data collection and the joint inspection is both inadequate and
      disingenuous. With respect to Tesla’s vagueness objection, Plaintiffs clarify that
      “detection data” means all data related to detection of objects. Tesla’s corporate
      designee confirmed that such data does exist. See Javed Depo. at 94-95. Please
      supplement Tesla’s response to Request No. 16 and produce all responsive
      information.

11.   Plaintiffs’ Request for Production No. 20 requests “All Documents and Data
      regarding training or instructions to Tesla employees regarding how and what to
      communicate to potential and/or actual customers during the Relevant Period.”
      Tesla responds that it “has agreed to produce a representative for deposition to
      address the issues raised by this Request. Beyond this, Tesla objects to this Request
      because it is overly broad and not limited to the subject incident or the claims in
                                                                                        Thomas Branigan
                                                                                          March 9, 2021
                                                                                               Page | 8

               Plaintiffs’ First Amended Complaint. Thus, this Request asks for information that
               is not proportional to the needs of the case and that is not important to resolution of
               the case. It is overbroad, unduly burdensome and harassing. Plaintiffs have not
               identified any specific marketing/advertising materials relied upon in connection
               with purchasing the vehicle, nor have they identified alleged misrepresentations
               that they allegedly relied upon in said materials.”

               Tesla’s objection and response to Request No. 20 is deficient for the very same
               reasons its objection and response to Interrogatory No. 15 is deficient, as addressed
               above. Please promptly supplement Tesla’s response to Request No. 20 and
               produce all responsive information.

       12.     Plaintiffs’ Request for Production No. 21 seeks “All Documents and Data regarding
               Tesla’s advertising and marketing practices during the Relevant Period.”

               Plaintiffs’ Request for Production No. 22 requests “All Documents regarding
               Tesla’s advertising and marketing practices of the 2016 Model X.”

               Plaintiffs’ Request for Production No 23 asks for “All Documents regarding Tesla’s
               advertising and marketing practices of its AutoPilot (AP) feature.”

               Plaintiffs’ Request for Production No. 24 requests “All Documents and Data used
               by Tesla to support the claims made by Tesla in any advertisements, marketing
               materials, or other promotional Documents and/or Communications.

               Tesla’s provides the same objections and response to each of these Requests,
               referring Plaintiffs to Tesla’s response and objections to Request No. 20. For the
               reasons stated above as to why Tesla’s response to Request No. 20 is deficient,
               Tesla’s responses to Request Nos. 21-24 also are deficient. Please promptly
               supplement Tesla’s responses to these Requests and produce all responsive
               information.

       Second, we need to meet and confer regarding the additional depositions Plaintiffs have
sought to take and Tesla’s position on those depositions.

        We can begin with Tesla’s failure to prepare its “technical” 30(b)(6) witness, Azam Javed,
for his testimony on December 18, 2020. As you know, Rule 30(b)(6) requires a corporate party
to “make a conscientious good-faith endeavor to designate the persons having knowledge of the
matters sought by [the party noticing the deposition] and to prepare those persons in order that
they can answer fully, completely, unevasively, the questions posed . . . as to the relevant subject
matters.” S.E.C. v. Morelli, 143 F.R.D. 42, 45 (S.D.N.Y. 1992); citing Mitsui & Co. (U.S.A.), Inc.
v. Puerto Rico Water Resources Authority, 93 F.R.D. 62, 67 (D.P.R.1981); Marker v. Union
Fidelity Life Insurance Co., 125 F.R.D. 121, 126 (M.D.N.C.1989) (under Rule 30(b)(6), deponent
“must not only produce such number of persons as will satisfy the request, but more importantly,
prepare them so that they may give complete, knowledgeable and binding answers on behalf of
the corporation”). During his December 18 deposition, Mr. Javed was unprepared to testify
regarding several topics; for example: he did not know whether the radar unit or the camera unit
                                                                                      Thomas Branigan
                                                                                        March 9, 2021
                                                                                             Page | 9

of the vehicle were picking up the distance of the lead-vehicle data; he did not know where the
data from the camera and radar units flow to; he did not know the low threshold speed for ultrasonic
sensors and did not review the ultrasonic data; he did not know what images were being projected
to the vehicle’s driver or whether an image of the Audi merging in front of the vehicle appeared
on the screens in the cockpit of the car; he did not evaluate what the Mobileye logs captured
regarding the accident at issue, he did not know where the Mobileye logs are located, he did not
know whether anyone at Tesla would know if Tesla received the Mobileye data for this instance;
he did not know what an operational design domain is or if the subject vehicle has one; he did not
know if Tesla logs raw sensor data; he did not know whether GPS data was captured or saved
anywhere; he did not know if there is a diagram of data that flows from the vehicle. See Javed
Depo. at 94, 96, 98-101, 138, 140-141, 143, 145-146, 151-152, 160. In short, Tesla failed to
produce a witness prepared to provide complete and knowledgeable testimony, as is required under
Rule 30.

        Moreover, with all due respect, you repeatedly interfered with Plaintiffs’ effort to obtain
testimony, most notably by requesting breaks while questions from Plaintiffs’ counsel were
pending with the witness. Indeed, unbeknownst to us at the time, but as the witness later testified,
you and Mr. McCarthy initiated a phone call to the witness on his cell phone and conferred with
him while a question was pending, presumably to coach him on how to respond. You then
prevented Mr. Javed from explaining what was discussed during the coaching session, instructing
him not to answer questions as to what transpired. Id. at 41-45. This behavior is in direct defiance
of the applicable Local Rules and basic standards of deposition conduct. Loc. R. 30.4 (“An
attorney for a deponent shall not initiate a private conference with the deponent while a deposition
question is pending, except for the purpose of determining whether a privilege should be
asserted.”). You also refused to allow the witness to expand on his own testimony, threatening to
shut down the deposition and get the “Goddammed judge on the phone.” Javed Depo. at 120-131.

       Based on all of this, Plaintiffs request that Tesla provide, in short order, a date when we
can reconvene Tesla’s 30(b)(6) “technical” deposition so that Mr. Javed or another adequately
prepared representative can testify fully and completely on behalf of Tesla.

        In addition, as you know, on February 3, 2021, Plaintiffs served deposition notices of
current and former Tesla employees, including the technical witnesses identified by Mr. Javed and
Tesla Service Center Managers and salespeople of the Tesla locations that Plaintiffs visited while
exploring whether to purchase the subject vehicle. We were surprised when, after sitting on the
notices for well over a week and not responding to courtesy follow-up communications from us to
confirm dates, Tesla’s response was a blanket refusal to produce the witnesses on the purported
basis that the noticed depositions are not proportional to the needs of the case. We also were
surprised by Tesla’s claim that the multi-car wreck at issue in this matter “would not have
happened if Mr. Chan had simply applied the brake.” This statement completely (and
conveniently) ignores that the proximate cause of the accident at issue is the fact that the vehicle
failed to operate correctly and as represented to Mr. Chan. Perhaps most surprising of all, though,
was the position that Plaintiffs’ claims here are somehow suspect, and Tesla should not be subject
to discovery, because this law firm has brought other legitimate claims against Tesla and is
following discovery procedures in those cases. Plaintiffs allege that Tesla is engaged in a pattern
and practice of knowingly misrepresenting the safety and capability of its cars—in essence, that
Tesla’s self-driving technology is not ready for prime-time, yet Tesla continues to beta test its
                                                                                             Thomas Branigan
                                                                                               March 9, 2021
                                                                                                   Page | 10

technology using its customers as test drivers.1 There should be no surprise on Tesla’s part that
other cases are pending—with this law firm and others—when Tesla continues to use customers
to test its product before it is ready for “full self-driving” as Tesla repeatedly claims. The fact that
other these other cases are pending against Tesla in no way delegitimizes Plaintiffs’ claims here
or the discovery they seek to obtain.

        Your recent refusal to produce witnesses is further surprising because Tesla previously
agreed to cooperate in the discovery Plaintiffs now seek. Specifically, by email on December 2,
2020, you indicated that Tesla would agree to arrange the deposition of Tesla’s former employee,
Meghan Mack, who made direct representations to Mr. Chan about the vehicle’s capabilities and
is identified in both the Amended Complaint and Tesla’s initial disclosures. The only request was
that the deposition take place in the new year. Plaintiffs request that Tesla produce Ms. Mack and
the other critical witnesses it has identified, and cooperate as agreed.

        Finally, in light of the multiple deficiencies detailed above, we have determined that it is
necessary to adjourn the “marketing” 30(b)(6) deposition scheduled for this Friday, March 12.
Plaintiffs simply cannot proceed with that discovery without the other discovery that Plaintiffs
have requested but have not yet received either because of Tesla’s objections or failure to produce
promised information (including, but not limited to, Tesla’s failure to produce an adequately
prepared “technical” witness). We will re-notice that deposition once the broader discovery issues
have been resolved.

       We look forward to hearing from you regarding a time to continue these meet and confer
discussions, and hope we can resolve many if not all of the issues without intervention of the Court.



Very truly yours,




Michael R. Nelson



cc:     Matthew Berard, Esq.
        Peter Fazio, Esq.
        Stephanie Niehaus, Esq.
        Jessica Bradburn Loucks, Esq.


1
 We note that Plaintiffs are not the only ones to observe that Tesla has been exploiting of its customers as
“guinea pigs” to fine tune its technology. See https://www.latimes.com/business/story/2021-02-04/news-
analysis-federal-auto-safety-agency-left-a-massive-pile-for-biden
